DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 02/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,931,727.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of the U.S. Patent No. 10,931,727 contain every limitation of claims 1-14 of the instant application, plus additional limitations that the instant application does not have in the more narrow limitations of the U.S. Patent No. 10,931,727 which anticipate the broader claims of the instant application. Please refer to the comparison table below:  

Instant Application
10,931,727 (Parent of Instant Application)
Claim 1: A method, comprising: 
receiving a packet at an intercept device, the packet being output from a user device, wherein the packet comprises a request for content from an origin server; 



determining whether that the packet is to be redirected to an intercept splicer, wherein the determination that the packet is to be redirected to an intercept splicer is made by the intercept device based at least in part on a determination that a destination associated with the packet is associated with an adaptive bitrate channel; 

selectively redirecting the packet to the intercept splicer; 
















receiving at the intercept splicer, the requested content; 








and routing the modified content to the user device.


receiving a packet at an intercept device, the packet being output from a user device, wherein the packet comprises a request for content comprising video from an origin server, wherein the packet comprises an upstream packet; 

determining whether the packet is to be redirected to an intercept splicer, wherein a determination that the packet is to be redirected to an intercept splicer is made by the intercept device based at least in part on a determination that a destination associated with the packet is associated with an adaptive bitrate channel; 

forwarding the packet to the intercept splicer, wherein forwarding the packet to the intercept splicer comprises overriding a next-hop media access control address of the packet such that the packet is addressed and delivered to the intercept splicer; 

when a return path associated with the packet is encapsulated, determining a downstream next-hop media access control address associated with the packet by performing a resolution of a network layer address into a link layer address; 

establishing a session between the intercept splicer and the origin server; 

retrieving the requested content from the origin server; 

identifying one or more alternate pieces of content, wherein the one or more identified alternate pieces of content are associated with the user device; 



and routing the modified content to the user device.



determining whether the origin server associated with the packet is on a list indicating redirection to the intercept splicer
Claim 2: The method of claim 1, wherein determining that the packet is to be redirected to an intercept splicer comprises: 

identifying the origin server associated with the packet; and matching the identified origin server with an origin server that is identified within a list of origin servers, 

wherein the list of origin servers dictates that packets requesting content from an origin server within the list of origin servers are to be redirected to the intercept splicer.
Claim 3: The method of claim 1, further comprising: preserving address and port information associated with the packet by encapsulating the packet within a wrapper before forwarding the packet to the intercept splicer.
Claim 3: The method of claim 1, further comprising: preserving address and port information associated with the packet by encapsulating the packet within a wrapper before forwarding the packet to the intercept splicer.
Claim 4: The method of claim 1, wherein the one or more alternate pieces of content comprise one or more targeted advertisements.
Claim 4: The method of claim 1, wherein the one or more alternate pieces of content comprise one or more targeted advertisements.
Claim 5: The method of claim 1, wherein the one or more alternate pieces of content comprise a single piece of content, and the entirety of the requested content is replaced with the single piece of content.
Claim 5: The method of claim 1,wherein the one or more alternate pieces of content comprise a single piece of content, and the entirety of the requested content is replaced with the single piece of content.
Claim 6: The method of claim 1, wherein the one or more identified alternate pieces of content are associated with a geographical location of the user device.
Claim 6: The method of claim 1, wherein the one or more identified alternate pieces of content are associated with a geographical location of the user device.
Claim 7: The method of claim 1, further comprising: outputting, to an external server, analytics associated with the replacement of requested content with alternate content.
Claim 7: The method of claim 1, further comprising: outputting, to an external server, analytics associated with the replacement of requested content with alternate content.

Claim 8:  The method of claim 1, wherein the intercept splicer is integrated into the intercept device.
Claim 9: A system, comprising: 
an interface configured to be used to receive a packet, the packet being output from a user device, wherein the packet comprises a request for content from an origin server; 



an intercept module configured to: 
determine whether that the packet is to be redirected to a splicer module, wherein the determination that the packet is to be redirected to an intercept splicer is made by the intercept device based at least in part on a determination that a destination associated with the packet is associated with an adaptive bitrate channel; 

and forward the packet to the splicer module; 












wherein the splicer module is configured to:




retrieve the requested content from the origin server; 

identify one or more alternate pieces of content, wherein the one or more identified 

 and replace at least one segment of the requested content with one or more of the identified alternate pieces of content to generate modified content; 

and an interface configured to be used to route the modified content to the user device.
A headend device, comprising:
an interface configured to be used to receive a packet, the packet being output from a user device, wherein the packet comprises a request for content comprising 
video from an origin server, wherein the packet comprises an upstream packet;

an intercept module that: 
determines whether the packet is to be redirected to a splicer module, wherein a determination that the packet is to be redirected to an intercept splicer is made based at least in part on a determination that a destination associated with the packet is associated with an adaptive bitrate channel; 


forwards the packet to the splicer module, wherein forwarding the packet to the splicer module comprises overriding a next-hop media access control address of the packet such that the packet is addressed and delivered to the splicer module; and when a return path associated with the packet is encapsulated, determines a downstream next-hop media access control address associated with the packet by performing a resolution of a network layer address into a link layer address; 

wherein the splicer module is configured to: 

establish a session between the splicer module and the origin server; 

retrieve the requested content from the origin server; 

identify one or more alternate pieces of content, wherein the one or more identified 

and replace at least one segment of the requested content with one or more of the identified alternate pieces of content to generate modified content; 

and an interface configured to be used to route the modified content to the user device.
The system of claim 9, wherein the intercept module is configured to determine that the packet is to be redirected to a splicer module by 

determining whether the origin server associated with the packet is on a list indicating redirection to the intercept splicer
Claim 10: The headend device of claim 9, wherein the intercept module is configured to determine that the packet is to be redirected to a splicer module by:

identifying the origin server associated with the packet; and matching the identified origin server with an origin server that is identified within a list of origin servers, 

wherein the list of origin servers dictates that packets requesting content from an origin server within the list of origin servers are to be redirected to the intercept splicer.
Claim 11: The system of claim 9, wherein the intercept module is further configured to: preserve address and port information associated with the packet by encapsulating the packet within a wrapper before forwarding the packet to the splicer module.
Claim 11: The headend device of claim 9, wherein the intercept module is further configured to: preserve address and port information associated with the packet by encapsulating the packet within a wrapper before forwarding the packet to the splicer module.
Claim 12: The system of claim 9, wherein the one or more alternate pieces of content comprise one or more targeted advertisements.
Claim 12: The headend device of claim 9, wherein the one or more alternate pieces of content comprise one or more targeted advertisements.
Claim 13: The system of claim 9, wherein the one or more alternate pieces of content comprise a single piece of content, and the entirety of the requested content is replaced with the single piece of content.
Claim 13: The headend device of claim 9, wherein the one or more alternate pieces of content comprise a single piece of content, and the entirety of the requested content is replaced with the single piece of content.
Claim 14: The system of claim 9, wherein the one or more identified alternate pieces of content are associated with a geographical location of the user device.
Claim 14: The headend device of claim 9, wherein the one or more identified alternate pieces of content are associated with a geographical location of the user device.


Claim Objections
Claim 1-2, 9-10 are objected to because of the following informalities:  
Claim 1 recites “an intercept splicer” in lines 4 and 5.  It should read “the intercept splicer” in line 5.  
Claim 2 recites “an intercept splicer” in line 2.  It should read “the intercept splicer”.
Claim 9 recites “determine whether that the packet is to be redirected to a splicer module, wherein the determination that the packet is to be redirected to an intercept splicer…”.  For consistency in the claim, the term “an intercept splicer” should read “the splicer module”.  The specification only uses “splicer module” in paragraph [0025] which is similar to the limitations in Claim 9.  For examination purposes, “a splicer module” and “an intercept splicer” are being interpreted as the same element.
Claim 10 recites “a splicer module” in line 2.  It should read “the splicer module”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the identified alternate pieces of content” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not recite “one or more identified alternate pieces of content” in any of the previous limitations (the amendment to the claim deleted the “identifying one or more alternate pieces of content” step).
Claim 9 recites the limitation "the intercept device" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 does not recite “an intercept device” in any of the previous limitations.  

Dependent Claims are also rejected as having the same deficiencies as the claim from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, 11-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,483,579 (Marquess) in view of US PGPub 2011/0289108 (Bhandari).

Regarding Claim 1:
Marquess teaches A method, comprising:  receiving a packet at an intercept device, the packet being output from a user device, (The INE 104 intercepts or receives the request 132-1 and analyzes it to determine the destination of the request 132-1, 15 which in this case is the origin server 106-1. The request 132-1, in this example, is accordingly forwarded to the origin server 106-1 in its original format as a HTTP request 132-2. Based on the received HTTP request 132-2, the origin server 106-1 sends a HTTP response 134 destined for the UE 20 102. The response 134 contains at least a portion of the requested content, such as the requested web page, Col 6 ln 13-21)
wherein the packet comprises a request for content from an origin server; (when a user of the UE 102 wishes to view a web page in the browser 126, the user may cause the browser 126 to compile and send a request message, such as a Hypertext Transfer Protocol (HTTP) request 132-1, towards a server that hosts the web page, which in this case is the origin server 106-1, Col 6 ln 1-6)
determining whether that the "response" packet is to be redirected to an intercept splicer, (The INE 104 intercepts the HTTP response 134 and uses splicer module 128 to decide whether or not any modification of the response 134 is desirable, Col 6 ln 22-24.  If, at step 502, it is determined that data is to be added to the HTTP response 134, then the process moves on to step 506, Col 7 ln 54-56).  The redirection is equated to the determination of whether or not to modify the content of the packet.  In Marquess, the splicer module is part of the intercept device and is utilized to determine whether splicing should be done.
(The splicer module 128 may determine based on one or more factors (or combination of factors) that a response is a candidate for modification. Non limiting examples of such factors include (1) that the HTTP Response message has a content-type of "text/html" or one of its variants; (2) that the user of the UE 102 has 'subscribed' to a service that the splicing facilitates; (3) that the UE 102 supports a particular type of content that is to be spliced into the response, Col 6 ln 25-33).  The destination associated with the packet (UE 102) is subscribed to a service that splicing facilitates (ie. associated with an adaptive bitrate channel).  
selectively redirecting the “response” packet to the intercept splicer; (If the splicer module 128 determines that data is to be added to the response 134, it then adds to or "splices" data with the HTTP response 134 so as to create a modified HTTP response 136, Col 6 ln 51-54).  The packet is determined to be spliced and the splicer module then adds data to the HTTP response (which contains the requested data).
receiving, at the intercept splicer (Fig 1, INE 104), the requested content; (The origin server 106-1 sends a HTTP response 134 destined for the UE 20 102. The response 134 contains at least a portion of the requested content, such as the requested web page.  The INE 104 intercepts the HTTP response 134 and uses splicer module 128 to decide whether or not any modification of the response 134 is desirable, Col 6 ln 18-24).  The response packet from the origin server 106-1 contains the request content and is intercepted by the INE 104.
(ie. splicing, augmenting) at least one segment of the requested content with one or more of the identified alternate pieces of content (ie. JavaScript) to generate modified content; (The splicer module 128 may determine that the UE 102 supports JavaScript, so that the content of the response is to have some JavaScript (or a link thereto) spliced into it, Col 6 ln 34-37.  At step 402, the content is added or "spliced" into the data container so as to effectively augment the payload data contained in the data container, Col 7 ln 23-25)
and routing the modified content to the user device. (Then, at step 518, the modified HTTP response 136 (i.e. original HTTP response 134 plus the additional data) is sent to UE 102, Col 8 ln 41-43)
Marquess teaches on intercepting the request packet.  However, the determination of whether or not the packet should be redirected is made when the response packet (related to the request packet) is intercepted, see (Col 6 ln 18-24) above.  Marquess does not teach on determining whether the “request” packet is to be redirected to an intercept splicer.
Bhandari teaches, in the same field of endeavor, A system for identifying video files on a webpage and streaming video files to a client device, Abstract. 
Bhandari also teaches determining whether the packet is to be redirected to an intercept splicer.  ([0043] The communications module 302 also routes the information received from the client 104 to the catalog module 304 or the streaming module 306. For example, if a server 102 receives a webpage URL from the communications module 112 executing on the client 104, the communications module 302 routes the URL to the catalog module 304. On the other hand, if the server 102 receives a request to play a video on a webpage, the communications module 302 routes the request to the streaming module 306)


Regarding Claim 9:
Marquess teaches A system, comprising: an interface (The INE 104 also comprises suitable communications interfaces for communicating with other entities in the network, Col 5 ln 50-52) configured to be used to receive a packet, the packet being output from a user device, (The INE 104 intercepts or receives the request 132-1 and analyzes it to determine the destination of the request 132-1, 15 which in this case is the origin server 106-1. The request 132-1, in this example, is accordingly forwarded to the origin server 106-1 in its original format as a HTTP request 132-2. Based on the received HTTP request 132-2, the origin server 106-1 sends a HTTP response 134 destined for the UE 20 102. The response 134 contains at least a portion of the requested content, such as the requested web page, Col 6 ln 13-21)
wherein the packet comprises a request for content from an origin server; (when a user of the UE 102 wishes to view a web page in the browser 126, the user may cause the browser 126 to compile and send a request message, such as a Hypertext Transfer Protocol (HTTP) request 132-1, towards a server that hosts the web page, which in this case is the origin server 106-1, Col 6 ln 1-6)
an intercept module (Fig 1, INE 104) configured to: 	
determine whether the "response" packet is to be redirected to a splicer module (Fig 1, splicer module 128), (The INE 104 intercepts the HTTP response 134 and uses splicer module 128 to decide whether or not any modification of the response 134 is desirable, Col 6 ln 22-24.  If, at step 502, it is determined that data is to be added to the HTTP response 134, then the process moves on to step 506, Col 7 ln 54-56) ).  The redirection is equated to the determination of whether or not to modify the content of the packet.  In Marquess, the splicer module is part of the intercept device and is utilized to determine whether splicing should be done.
wherein the determination that the packet is to be redirected to an intercept splicer is made by the intercept device (Fig 1, INE 104) based at least in part on a determination that a destination associated with the packet is associated with an adaptive bitrate channel; (The splicer module 128 may determine based on one or more factors (or combination of factors) that a response is a candidate for modification. Non limiting examples of such factors include (1) that the HTTP Response message has a content-type of “text/html" or one of its variants; (2) that the user of the UE 102 has 'subscribed' to a service that the splicing facilitates; (3) that the UE 102 supports a particular type of content that is to be spliced into the response, Col 6 ln 25-33)
(If the splicer module 128 determines that data is to be added to the response 134, it then adds to or "splices" data with the HTTP response 134 so as to create a modified HTTP response 136, Col 6 ln 51-54)
wherein the splicer module (Fig 1, splicer module 128) is configured to:	
retrieve (ie. intercepts) the requested content from the origin server; (The origin server 106-1 sends a HTTP response 134 destined for the UE 20 102. The response 134 contains at least a portion of the requested content, such as the requested web page.  The INE 104 intercepts the HTTP response 134 and uses splicer module 128 to decide whether or not any modification of the response 134 is desirable, Col 6 ln 18-24)
identify one or more alternate pieces of content, wherein the one or more identified alternate pieces of content are associated with the user device; (The splicer module 128 may determine based on one or more factors ( or combination of factors) that a response is a candidate for modification. Non limiting examples of such factors include (1) that the HTTP Response message has a content-type of “text/html" or one of its variants; (2) that the user of the UE 102 has 'subscribed' to a service that the splicing facilitates; (3) that the UE 102 supports a particular type of content that is to be spliced into the response, Col 6 ln 25-33)
and replace (ie. splicing, augmenting) at least one segment of the requested content with one or more of the identified alternate pieces of content to generate modified content; (The splicer module 128 may determine that the UE 102 supports JavaScript, so that the content of the response is to have some JavaScript (or a link thereto) spliced into it, Col 6 ln 34-37.  At step 402, the content is added or "spliced" into the data container so as to effectively augment the payload data contained in the data container, Col 7 ln 23-25)
(The INE 104 also comprises suitable communications interfaces for communicating with other entities in the network, Col 5 ln 50-52)
Marquess teaches on intercepting the request packet.  However, the determination of whether or not the packet should be redirected is made when the response packet (related to the request packet) is intercepted, see (Col 6 ln 18-24) above.  Marquess does not teach on determining whether the “request” packet is to be redirected to an intercept splicer.
Bhandari teaches determining whether the packet is to be redirected to a splicer module.  ([0043] The communications module 302 also routes the information received from the client 104 to the catalog module 304 or the streaming module 306. For example, if a server 102 receives a webpage URL from the communications module 112 executing on the client 104, the communications module 302 routes the URL to the catalog module 304. On the other hand, if the server 102 receives a request to play a video on a webpage, the communications module 302 routes the request to the streaming module 306)
The motivation to combine Marquess with Bhandari is the same as for Claim 1.

Regarding Claim 3, 11:
Marquess (as modified by Bhandari) teaches the inventions of Claims 1, 9 as described.
Marquess does not teach preserving address and port information associated with the packet by encapsulating the packet within a wrapper before forwarding the packet to the intercept splicer.
([0041] For HTTP streaming, the communications module 302 takes audio and video samples and encapsulates them into an MPEG-2 Transport stream. The communications module 302 creates index files needed by the client's media player. In one embodiment, the communications module 302 may provide the encapsulated data using HTTP requests from the client device 104)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Marquess per the teachings of Bhandari, so as to include preserving address and port information associated with the packet by encapsulating the packet within a wrapper before forwarding the packet to the intercept splicer.  It would have been advantageous to include these details as it would allow the combined system to transmit the request for content without modification to original packet, which would allow for transport/support to utilize many types of communication links on which the origin server may be located.

Regarding Claim 4, 12:
Marquess (as modified by Bhandari) teaches the inventions of Claims 1, 9 as described.
Marquess teaches wherein the one or more alternate pieces of content comprise one or more targeted advertisements. (An advertising server may intercept such a message and forward it onto the origin server. The advertising server may intercept a corresponding HTTP response message and modifies the HTTP response message to include an advertisement, Col 1, ln 34-38)

Regarding Claim 6, 14:
Marquess (as modified by Bhandari) teaches the inventions of Claims 1, 9 as described.
Marquess is silent on wherein the one or more identified alternate pieces of content are associated with a geographical location of the user device.
Bhandari teaches wherein the one or more identified alternate pieces of content are associated with a geographical location of the user device. ([0068] The advertising module 320 selects and adds advertisements to videos streamed to the client device 104. The advertising module 320 selects an ad based on inputs including, but not limited to, the client device's platform, the location of the client device 104, the identity of a user, content of the webpage requested by a browser, keywords extracted from the webpage, concepts associated with the webpage, user's click history, user's search history)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Marquess per the teachings of Bhandari, so as to include wherein the one or more identified alternate pieces of content are associated with a geographical location of the user device.  It would have been advantageous to include these details as it would allow the combined system to provide relevant replacement data, recommended added content (ie. advertisement) that is specific to the location of the user, see Bhandari ([0068]) above.


Marquess (as modified by Bhandari) teaches the invention of Claim 1 as described.
Marquess does not teach outputting, to an external server, analytics associated with the replacement of requested content with alternate content.
Bhandari teaches outputting, to an external server, analytics associated with the replacement of requested content with alternate content. ([0068] The advertising module 320 selects and adds advertisements to videos streamed to the client device 104. The advertising module 320 selects an ad based on inputs including, but not limited to, the client device's platform, the location of the client device 104, the identity of a user, content of the webpage requested by a browser, keywords extracted from the webpage, concepts associated with the webpage, user's click history, user's search history)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Marquess per the teachings of Bhandari, so as to include outputting, to an external server, analytics associated with the replacement of requested content with alternate content.  It would have been advantageous to include these details as it would allow the combined system to provide relevant replacement data, recommended added content that is specific to the user, see Bhandari ([0068]) above.

Regarding Claim 8:
Marquess (as modified by Bhandari) teaches the invention of Claim 1 as described.
Marquess teaches wherein the intercept splicer (Fig 1, splicer module 128) is integrated into the intercept device (Fig 1, INE 104). (Fig 1 shows that the splicer module 128 is integrated into the intercept device, INE 104.  The splicer module 128 of the INE 104 is used to selectively modify messages from the origin server 106-1 for sending to the UE 102, Col 5 ln 63-64)

Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,483,579 (Marquess) in view of US PGPub 2011/0289108 (Bhandari) further in view of US 9338192 (He).

Regarding Claim 2, 10:
Marquess (as modified by Bhandari) teaches the inventions of Claims 1, 9 as described.
Marquess (as modified by Bhandari) does not teach wherein determining whether that the packet is to be redirected to an intercept splicer comprises determining whether the origin server associated with the packet is on a list indicating redirection to the intercept splicer.
He teaches, in the same field of endeavor, a network device which may use a connection request transfer protocol to transmit the connection transfer request, where the client request may be an HTTP request, Abstract.
He also teaches wherein determining whether that the packet is to be redirected to an intercept splicer comprises determining whether the origin server associated with the packet is on a list indicating redirection to the intercept splicer.  (if the client request is not associated with a TCP protocol, a particular TCP port, a particular network address, a particular application signature, etc., then network device 250 may route the client request to origin server 220. Additionally, or alternatively, if network device 250 determines that the client request is identified in a routing table (e.g., identified by destination network address, destination port, etc.), then network device 250 may route the client request to a destination device identified in the routing table as being associated with the client request (e.g., origin server 220, proxy server 240, or another device, Col 6 ln 23-32).  The matching of the origin server is equated to the client request being identified in the routing table (a list of destinations) to determine if the packet is to be routed based on destination network address (of the origin server).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Marquess (as modified by Bhandari) by modifying Marquess per the teachings of He, so as to include wherein determining whether that the packet is to be redirected to an intercept splicer comprises determining whether the origin server associated with the packet is on a list indicating redirection to the intercept splicer.  It would have been advantageous to include these details as discussed above, as it would allow the combined system to determine, in an efficient manner, whether the packet is a candidate for redirection based on the destination information, rather than parsing the packet to determine if the contents have the ability to be modified (ie. spliced).

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,483,579 (Marquess) in view of US PGPub 2011/0289108 (Bhandari) further in view of US Patent 9,706,233 (Gordon).


Marquess (as modified by Bhandari) teaches the inventions of Claims 1, 9 as described.
Marquess (as modified by Bhandari) teaches on adding data to the requested content segments (see Marquess, Col 7 ln 23-25) but is silent on wherein the one or more alternate pieces of content comprise a single piece of content, and the entirety of the requested content is replaced with the single piece of content.
Gordon teaches wherein the one or more alternate pieces of content comprise a single piece of content, and the entirety of the requested content is replaced with the single piece of content. (The replacement of a sequence of media content includes replacing an entire sequence of media content (e.g., replacing an entire television advertisement), Col 7 ln 58-62)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Marquess (as modified by Bhandari) by modifying Marquess per the teachings of Gordon, so as to include wherein the one or more alternate pieces of content comprise a single piece of content, and the entirety of the requested content is replaced with the single piece of content.  It would have been advantageous to include these details as discussed above, as it would allow the modified system to provide a particular replacement content based on size of the content requested, allowing for efficiency of replacing data.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454